IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BARBARA A. DITTMAN, GARY R.                : No. 149 WAL 2017
DOUGLAS, ALICE PASTIRIK, JOANN             :
DECOLATI, TINA SORRENTINO,                 :
KRISTEN CUSHMAN AND SHANNON                : Petition for Allowance of Appeal from
MOLYNEAUX, INDIVIDUALLY AND ON             : the Order of the Superior Court
BEHALF OF ALL OTHERS SIMILARLY             :
SITUATED,                                  :
                                           :
                   Petitioners             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
UPMC D/B/A THE UNIVERSITY OF               :
PITTSBURGH MEDICAL CENTER, AND             :
UPMC MCKEESPORT,                           :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 12th day of September, 2017, the Petition for Allowance of

Appeal is GRANTED. The issues, as stated by Petitioners are:


      a. Does an employer have a legal duty to use reasonable care to safeguard
         sensitive personal information of its employees when the employer chooses
         to store such information on an internet accessible computer system?

      b. Does the economic loss doctrine permit recovery for purely pecuniary
         damages which result from the breach of an independent legal duty arising
         under common law, as opposed to the breach of a contractual duty?